868 F.2d 458
276 U.S.App.D.C. 129
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Raymond MILLER, Wallace Roney, Appellant,v.UNITED STATES of America.
No. 88-5196.
United States Court of Appeals, District of Columbia Circuit.
March 6, 1989.

Before MIKVA, RUTH B. GINSBURG, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel.  Upon full review of the record, we conclude that appropriate disposition of the case does not require a further opinion.  See D.C.Cir.R. 14(c).  We are satisfied that the evidence reasonably supports the district court's fact findings, that no reversible error is entailed in that court's evidentiary rulings, and that the district court correctly applied the governing law.  Substantially for the reasons contained in the district court's April 8, 1988 Opinion, it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).